Case 9:18-cv-80176-BB Document 228 Entered on FLSD Docket 06/26/2019 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

          plaintiffs,
  v.                                                           Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/


                              DR. WRIGHT’S NOTICE OF
               INTENTION TO CALL WITNESSES AT THE JUNE 28, 2019 HEARING

          Dr. Wright provides notice that he intends to call the following witnesses at the

  the evidentiary hearing scheduled for 9:00 am on June 28, 2019, at the Paul G. Rogers Federal

  Building, 701 Clematis Street, West Palm Beach, Florida.

          1.      Brett Roberson. Dr. Wright intends to call Mr. Roberson to testify as an expert

  witness regarding digital forensics and PGP signatures. Mr. Roberson has extensive knowledge

  and expertise related to digital forensics and PGP signatures, and his CV is attached as Exhibit 1.

          2.      Kevin Madura. Dr. Wright intends to call Mr. Madura to testify as an expert

  witness regarding cryptography, cryptocurrencies, and the blockchain. Mr. Madura has extensive

  knowledge and expertise related to cryptography, cryptocurrencies, and the blockchain, and his

  CV is attached as Exhibit 2.

          3.      Steve Shadders. Mr. Shadders is the Chief Technology Officer of nChain. He will

  be testifying as a fact witness.

          4.      Craig Wright. Dr. Wright will be testifying as a fact witness.
Case 9:18-cv-80176-BB Document 228 Entered on FLSD Docket 06/26/2019 Page 2 of 2



                                                     Respectfully submitted,


                                                     Attorneys for Dr. Craig Wright

                                                     RIVERO MESTRE LLP
                                                     2525 Ponce de Leon Boulevard, Suite 1000
                                                     Miami, Florida 33134
                                                     Telephone: (305) 445-2500
                                                     Fax: (305) 445-2505
                                                     Email: arivero@riveromestre.com
                                                     Email: jmestre@riveromestre.com
                                                     Email: arolnick@riveromestre.com
                                                     Email: zmarkoe@riveromestre.com
                                                     Email: receptionist@riveromestre.com

                                                     By: s/ Andres Rivero
                                                     ANDRES RIVERO
                                                     Florida Bar No. 613819
                                                     ALAN H. ROLNICK
                                                     Florida Bar No. 715085
                                                     AMANDA MCGOVERN
                                                     Florida Bar No. 964263
                                                     ZAHARAH MARKOE
                                                     Florida Bar No. 504734


                                   CERTIFICATE OF SERVICE

         I certify that on June 26, 2019, I electronically filed this document with the Clerk of the
  Court using CM/ECF. I also certify that this document is being served today on all counsel of
  record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
  Mail.


                                                               /s/ Andres Rivero_______
                                                               Andres Rivero




                                                    2
